Biddle, J.
Complaint against the appellant, by the appellee, for killing a steer on the track of the appellant’s; railroad, where it was not securely fenced, by running upon and over the steer with a train of cars.
Demurrer to the evidence; judgment for the appellee.
The sufficiency of the evidence is the only question presented. On a demurrer to evidence, its fair weight, and. all reasonable inferences from it, fall against the party demurring. McCreary v. Fike, 2 Blackf. 374; Greggs v. Seeley, 8 Ind. 264; The City of Indianapolis v. Lawyer, 38 Ind. 348; Lindley v. Kelley, 42 Ind. 294; Strough v. Gear, 48 Ind. 100; Holmes v. The Phœnix M. L. Ins. Co., 49 Ind. 356; Pinnell v. Stringer, 59 Ind. 555.
Under this rule, upon examination, we are convinced! that the evidence fully supports the judgment, which is affirmed, at the costs of the appellant.